Citation Nr: 0812571	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  99-21 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a compensable (initial) evaluation for 
loss of taste.

2.  Entitlement to an initial rating for tinnitus in excess 
of 10 percent disabling.

3.  Entitlement to an increased rating for otitis externa, 
currently evaluated as 10 percent disabling.

4.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

5.  Entitlement to service connection for residuals of right 
ear surgery to include cholesteatoma and scarring inside the 
ear. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk


INTRODUCTION

The veteran served on active duty from April 1964 to April 
1966. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from December 1998, August 1999, April 2001, May 
2002 and July 2002 decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The veteran was afforded a formal RO Hearing with a Hearing 
Officer in March 1999.  A transcript of this hearing is of 
record.  The veteran requested an additional hearing via 
teleconference in May 2004.  He subsequently received a 
hearing before the undersigned Veterans Law Judge at the 
Newark RO in January 2007.  A transcript of this hearing is 
of record.

The issues of service connection for residuals of right ear 
surgery to include cholesteatoma and scarring inside the ear 
and also a compensable evaluation for bilateral hearing loss 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran's service-connected loss of sense of taste is 
shown not to be complete but is only partial. 

2.  The veteran's service-connected bilateral tinnitus is 
assigned the maximum rating authorized under Diagnostic Code 
6260.

3.  The veteran has chronic otitis externa. 
 

CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial compensable 
evaluation for the service-connected loss of sense of taste 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.87a, Diagnostic Code 6276 (2007). 
 
2.  As there is no legal basis for a schedular rating in 
excess of 10 percent for the veteran's tinnitus, the benefit 
sought on appeal is denied.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2007).

3.  The criteria for a disability rating higher than 10 
percent for otitis externa are not met.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6210 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify & assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, in a May 2004 letter, issued prior to the 
September 2004 adjudication of the issues on appeal, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate a claim for an increased 
rating, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of any further evidence he has in his possession that 
pertains to the claim.  A letter advising the veteran of the 
evidence needed to establish a disability rating and 
effective date was issued in May 2006.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post service treatment 
records and examination reports.  In May 2004, the veteran 
provided information concerning being treated at Skyland 
Medical Group for an ear infection.  This evidence was not 
obtained by the RO.  However, as the veteran is receiving the 
maximum benefit under the Diagnostic Code for his service 
connected otitis externa and there are multiple VA hospital 
treatment notes concerning his recurrent ear infections, the 
Board finds that not associating these private medical 
records with the claims file is non-prejudicial error.  
Moreover, in February and March 2006 correspondences, the 
veteran indicated that he had no other relevant information 
or evidence to submit to substantiate his claim.  

Because the law and not the facts are dispositive in the case 
of the veteran's claim for an increased rating for his 
tinnitus, the provisions of the Veterans Claims Assistance 
Act (VCAA) are not for application.  More specifically, 
because the claim is being denied as a matter of law, no 
further development under the VCAA or previously existing law 
is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); see also Smith v. Gober, 14 Vet. App. 227 (2000) 
(VCAA has no effect on appeal limited to interpretation of 
law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA 
not applicable where law, not factual evidence, is 
dispositive).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, No. 05-
0355, slip op. at 9 (U.S. Vet. App. January 30, 2008).

In this case, the Board finds that the notice error(s) did 
not affect the essential fairness of the adjudication because 
of the many letters the veteran sent the RO demonstrating 
actual knowledge of the information necessary to substantiate 
his claims for an increased rating for otitis externa and a 
compensable rating for loss of sense of taste.  The Board 
notes that the veteran has been service connected for otitis 
externa since September 1966.  He also indicated that he 
calls the RO weekly in order to discuss his claim.  The 
veteran also stated that the RO has doctor's records, VA 
examination opinions, and medical diagnoses; therefore, he 
doesn't understand why the adjudication is taking so long.  
The Board notes that the veteran wrote the RO, at a minimum, 
thirty times in order to assist the RO with the adjudication 
of his claims.  The veteran was afforded two hearings, 
multiple VA examinations and submitted dozens of pages of 
evidence for use by the RO in their decision making process.  
Clearly, the veteran has demonstrated actual knowledge of 
what is necessary to establish his claims for increased 
ratings for otitis externa and a compensable rating for loss 
of sense of taste. 

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the claimant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, service 
treatment records, service personnel records, VA treatment 
records, private treatment records, hearing transcripts and 
VA examination reports.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the veteran or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

Increased Rating Claim for Loss of Sense of Taste

The veteran's disability is evaluated under the criteria 
established for evaluating a loss of sense of taste.  This 
code indicates that a 10 percent evaluation is assigned when 
there is complete loss of the sense of taste.  38 C.F.R. § 
4.88a, Code 6276. 
 
These provisions do not provide criteria for a noncompensable 
evaluation.  In every instance where the schedule does not 
provide a noncompensable evaluation for a diagnostic code, a 
noncompensable percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31. 
 
The Board finds that a compensable evaluation for loss of 
taste is not warranted.  The veteran reported in his hearing 
before the undersigned Veterans Law Judge that he maintains 
his sense of taste on the left side of his tongue.  
Therefore, by the veteran's own admission, he does not meet 
the requirements for a 10 percent evaluation for loss of 
sense of taste. 

Increased Rating Claim for Tinnitus

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, note 2 (2007).  This is the maximum schedular 
evaluation assignable for that condition.  The veteran's 
award of service connection for tinnitus was effective August 
1999.

Recently, the Federal Circuit affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10 percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  Citing Supreme Court precedent, the 
Federal Circuit explained that an agency's interpretation of 
its own regulations was entitled to substantial deference by 
the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id. at 1349-
50.  

In view of the foregoing, the Board concludes that Diagnostic 
Code 6260 precludes an evaluation in excess of a single 10 
percent for tinnitus.  Therefore, the veteran's claim for 
separate 10 percent schedular ratings for his service-
connected bilateral tinnitus must be denied.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Increased Rating Claim for Otitis Externa
 
The veteran is currently assigned a 10 percent rating for 
otitis externa under Diagnostic Code 6210.  Under that code, 
a 10 percent rating is the only rating available, and is for 
assignment where there is swelling, dry and scaly or serous 
discharge, and itching requiring frequent and prolonged 
treatment. 
 
The record shows that the veteran was diagnosed with active 
otitis externa in his right ear with tenderness over the 
mastoid in a VA treatment note dated October 2002.  This 
symptomatology does not warrant a higher evaluation than 10 
percent under Code 6210, as 10 percent is the maximum rating 
permitted for this disability under that code. 
 
During the pendency of this appeal, VA issued new regulations 
for evaluating hearing loss and diseases of the ears and 
other sense organs, effective June 10, 1999.  See 64 Fed. 
Reg. 25,202 through 25,210 (May 11, 1999).  The new 
regulations were codified at 38 C.F.R. §§ 4.85 - 4.87a 
(1999). 
 
The pertinent regulatory amendments did not result in any 
substantive changes relevant to this appeal.  The old and new 
regulations for evaluating disability from otitis externa are 
identical.  The only change is in the title of Diagnostic 
Code 6210.  The title under the old diagnostic criteria is 
'disease of the auditory canal,' and the title under the new 
diagnostic criteria is 'otitis externa.'  Since the old and 
new sets of rating criteria are identical, it is determined 
that neither the old set nor the new set of rating criteria 
is more favorable to the veteran's claim. 
 
Accordingly, as the rating schedule does not provide for a 
rating higher than the 10 percent rating already assigned for 
otitis externa, the Board finds that an increased rating is 
not in order. 

The Board has also considered other potentially applicable 
diagnostic codes that provide for the assignment of higher 
evaluations for the veteran's disabilities.  After review, 
however, the Board observes that no other diagnostic codes 
provide for a higher rating based on the evidence of record.

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
as a security guard (i.e., beyond that contemplated in the 
assigned ratings), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  Therefore, 
the Board finds that the criteria for submission for 
consideration of extra-schedular ratings are not met.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to a compensable (initial) evaluation for loss of 
taste is denied.

Entitlement to an increased rating for tinnitus, currently 
evaluated as 10 percent disabling is denied.

Entitlement to an increased rating for otitis externa, 
currently evaluated as 10 percent disabling, is denied.




REMAND

During his January 2007 hearing, the veteran complained that 
his hearing loss had worsened.  Thus, the Board finds that a 
current VA audiological examination is necessary.

In a 21-4142 form received in June 2004, the veteran 
specifically reported that he received treatment for an ear 
infection at the Skyland Medical Group.  It does not appear 
that treatment records from this facility have been 
requested.  Such must be accomplished on remand.  38 C.F.R. § 
3.159 (2006); Bell v. Derwinski, 2 Vet. App. 611 (1992).    

Additionally, the veteran has claimed service connection for 
additional residuals of his 1966 ear surgery to include 
scarring inside the ear and cholosteatoma.  The Board finds 
that a VA examination is necessary to determine the residuals 
which currently exist.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA treatment records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

In addition, the Board observes that further development is 
required under the Veterans Claims Assistance Act of 2000 
(VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002), and implemented at 38 C.F.R. § 3.159 (2007).  The 
notice should advise the veteran that to substantiate a claim 
for a higher rating, he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The notice 
should provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

Accordingly, the case is REMANDED for the following action:

1. Send the veteran and his representative 
a corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) that 
advises the veteran that to substantiate a 
claim for a higher rating, he must 
provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on his employment and daily life.  The 
notice should provide examples of the 
types of medical and lay evidence that the 
claimant may submit (or ask the Secretary 
to obtain) that are relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

2.  Contact the veteran to request that he 
identify the names, addresses, and 
approximate dates of treatment for any VA 
and non-VA health care providers who 
treated him for ear problems.  After 
obtaining any necessary authorization from 
the veteran, the AOJ should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request and particularly 
those from Skyland Medical Group.  Once 
obtained, all records must be associated 
with the claims folder.

3.  Obtain current treatment records from 
the East Orange VA Medical Center dating 
since March 2003.

4.  Schedule the veteran for a VA 
audiological examination to determine the 
current residuals from the veteran's 1966 
ear surgery, to include consideration of 
cholosteatoma and scarring inside the ear.   
The entire claims file must be made 
available to the examiner.  The examiner 
should document on the examination report 
that review of the claims file has been 
accomplished.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail. The examiner should set forth all 
evaluation/examination findings, along with 
the rationale for any conclusions reached, 
in the examination report. 
 
5.  Schedule the veteran for a VA 
audiological evaluation in order to discern 
the current level of the veteran's 
bilateral hearing loss.  The audiologist 
should conduct audiometry and speech 
discrimination testing for purposes of 
evaluating the veteran's bilateral hearing 
loss.  All appropriate tests and studies 
should be accomplished, and all clinical 
findings should be reported in detail. The 
examiner should set forth all 
evaluation/examination findings in the 
examination report. 
 
6.  After the development requested above 
has been completed to the extent possible, 
review the record.  If the benefit sought 
on appeal remains denied, the veteran and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


